The appeal in this case was dismissed at a former time because the record failed to show any sentence. The appellant now seeks a reinstatement of the case and accompanied his motion by a certified copy of the sentence. The motion is granted, the appeal reinstated, and the case now considered on its merits.
The indictment herein was returned January 9, 1924. Prior to the return of the indictment appellant was arrested on the day the offense is alleged to have been committed, he being then found by officers in possession of several gallons of liquor, certain coloring matter, etc. He was engaged in the process of transfering the whisky from a large jug into smaller jars at the time he was apprehended. The case was called for trial January 23rd. Appellant sought a continuance because of the absence of two witnesses. Neither had been summoned, nor does the application set out that process had been issued. As excuse for this apparent lack of diligence appellant states that he did not make bond until January 18, 1924, and did not employ counsel until January 20th, since which time he has been unable to locate said witnesses. The application does not show diligence. Holmes v. State, 38 Tex.Crim. Rep.; Ragland v. State, 153 S.W. Rep. 1137; Johnson v. State, 70 Tex. Crim. 347.
The motion to quash the indictment based on the fact that same did not negative the exceptions in the statute, was properly overruled. The bill of exceptions complaining of the fact that the officer who arrested appellant gave him no itemized list of the articles found in his possession, is also without merit. The statute authorizing the giving of receipts by officers who take into their possession liquor, is of no benefit to one defending against a violation of some phase of the liquor law. Austin v. State, 261 S.W. Rep. 1035.
Appellant's bills of exception Nos. 4 and 5 are in question and answer form. Bill No. 6 was to the action of the district attorney during his argument in tendering the liquor to the jury for their examination and that they might smell it and taste it. If there was any dispute in the record as to the fact that the liquor was intoxicating liquor, or that it was whisky, the fact that some of the jurors *Page 70 
tasted it might raise a more serious question, — but we observe that the State offered witnesses who testified that they had had experience in handling liquor and that that found in appellant's possession was whiskey. Appellant offered no evidence combating the proposition in the slightest. Such being the condition of the record, we do not think it reversible error for the jury to have tasted the liquor.
The remaining two bills of exception were taken to the lack of sufficient testimony, and the refusal of a new trial. We are not in accord with appellant's contentions in either of them.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.